DETAILED ACTION
Claims 13 and 15-21 are pending before the Office for review.
In the response filed February 19, 2021:
Claims 1 was amended.
Claims 1012 and 14 were amended
Claims 16-21 were newly added.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 28, 2020 and November 2, 2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over CHANGCHIEN et al (U.S. Patent Application Publication 2015/0111311) in view of SQUILLACE et al (U.S. Patent 3,859,222).
With regards to claims 13 and 17, Chang disclose an etching solution consisting of phosphoric acid (Paragraph [0021]); water (Paragraph [0023]) and colloidal silica (Paragraph [0022]).
Chang does not explicitly disclose wherein the composition comprises an ionic liquid wherein the ionic liquid includes an anion selected from the group consisting of BF4- and PF6-.
Squillace discloses an etching solution consisting of phosphoric acid and a fluoroborate anion containing compound such as fluoroboric acid to act as a source for BF4- ion species (Col. 2 lines 9-20, Col 3 lines 1-4) rendering obvious wherein the composition comprises an ionic liquid wherein the ionic liquid includes an anion selected from the group consisting of BF4- and PF6-.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Chang to include the ionic liquid as rendered obvious by Squillace because the reference of Squillace teaches the inclusion of the ionic liquid (fluoborate anion
With regards to claim 16, the modified teachings of Chang disclose wherein the concentration of the ionic liquid is in sufficient concentrations to provide the desired etching rate between silicon nitride and silicon oxide, wherein the etch rate of the silicon oxide is dependent on the ratio of the fluoroborate ion containing compound to the phosphoric acid (Col. 3 lines 1-18). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the concentration of ionic liquid to amounts including Applicant’s claimed mount of 0.10% to 0.35% by mass in order to provide the desired etching rate between the silicon nitride and silicon oxide as taught by the modified teachings of Chang (Squillace Col. 3 lines 1-18, MPEP 2144.05(II)).
With regards to claim 19, the modified teachings of Chang discloses wherein the silicon concentration is maintained at a predetermined range such that it exhibits there required etch selectivity and does not exceed the saturation concentration in order to avoid forming silica precipitates (Paragraphs [0026], [0029]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the concentration the colloidal silica to amounts including Applicant’s claimed amount of 880ppm to 2,500ppm in order to obtain the required etch selectivity and avoiding the formation silica precipitates (Chang Paragraphs [0026], [0029], MPEP 2144.05(II)(A)).
With regards to claim 20, the modified teachings of Chang teaches that the water is added in amounts to disperse the colloidal silica such that it is more easily dissolved in the phosphoric acid (Chang Paragraph [0023]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the concentration of water to amounts including applicants claimed amount of 7-10% by mass in order to disperse the colloidal silica such that it is more easily dissolved in the phosphoric acid (Chang Paragraph [0023[, MPEP 2144.05(II)(A)).
With regards to claim 21, the modified teachings of Chang teaches that phosphoric acid  is added in amounts sufficient to obtain the desired silicon nitride to silicon oxide etch rate (Squillace Col. 3 lines 1-20). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the concentration of phosphoric acid to amounts including Applicant’s claimed amount of 89-93% by mass in order to provide the desired etching rate between the silicon nitride and silicon oxide as taught by the modified teachings of Chang (Squillace Col. 3 lines 1-18, MPEP 2144.05(II)).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over CHANGCHIEN et al (U.S. Patent Application Publication 2015/0111311) in view of .
With regards to claim 18, the modified teachings of Chang render obvious the limitations of claim 13 as previously discussed.
However the modified teachings of Chang are silent as wherein the ionic liquid includes a cation selected from the group consisting of an imidazolium skeleton, a pyridinium skeleton, a quaternary ammonium skeleton, a quaternary phosphonium skeleton, a pyrrolidinium skeleton, a morpholinium skeleton, a piperidinium skeleton, and a sulfonium skeleton.
Nakako discloses an etching composition comprising a Lewis acid that in it structure, boron and a halogen atom that is bonded to the boron, a salt of the Lewis acid and a  compound that generates the Lewis acid or ionic liquid (Paragraphs [0021]-[0022], [0044]-[0047]) wherein the boron compound comprises a group consisting of tetrafluoroborate (BF4-) (Paragraphs [0024]-[0030]) and group consisting of an imidazolium skeleton, a quaternary ammonium skeleton, pyridinium skeleton, piperidinium and pyrrolidinium skeleton (Paragraphs [0024]-[0030], [0044]-[0051]) rendering obvious wherein the ionic liquid includes a cation selected from the group consisting of an imidazolium skeleton, a pyridinium skeleton, a quaternary ammonium skeleton, a quaternary phosphonium skeleton, a pyrrolidinium skeleton, a morpholinium skeleton, a piperidinium skeleton, and a sulfonium skeleton.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified composition of Chang to include the ionic liquid including a cation as rendered obvious by Nakako 

Response to Arguments
Applicant’s arguments, see pages 4-7 of Applicant’ response, filed February 19, 2021, with respect to the rejection(s) of claim(s) 13 under 103 have been fully considered and are persuasive. In particular, Applicant’s amendment to the claim has overcome the rejection of record. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of ChangChien (US 2015/0111311) in view of Squillace (US 3,859,222).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713